Exhibit 10.31

SECOND AMENDMENT TO HANSON EMPLOYMENT AGREEMENT


This Second Amendment to Hanson Employment Agreement (the “Amendment”) dated the
12th day of February, 2011 by and between Theodore S. Hanson (the “Employee”)
and Apex Systems, Inc. (the “Company”) is amended as follows:
RECITALS:
A.    The Employee and the Company entered into that certain Employment
Agreement dated January 15, 2008, as amended by that certain Amendment to
Employment Agreement dated January 15, 2008 (the “Original Agreement”).
B.    The Employee and the Company desire to amend the Original Agreement, as
provided herewith.
AGREEMENT:
NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) cash in hand
paid, the above recitals, and the covenants and agreements set forth below, the
receipt and sufficiency of which are acknowledged, the parties agree as follows:
1.    Section. Section 23.1(b) of the Original Agreement is hereby amended by
deleting such paragraph in its entirety and in its stead substituting the
following:
(b)    In the event the Company shall at any time declare any dividend on common
stock payable in, or pay any dividend on common stock in, shares of common stock
or effect a subdivision or combination or consolidation of the outstanding
shares of common stock (by reclassification or otherwise than by payment of a
dividend in shares of common stock) into a greater or lesser number of shares of
common stock, then in each such case the amount of the Additional Shares
(43,263) shall be adjusted by multiplying such amount by a fraction of which the
numerator is the number of shares of common stock outstanding immediately after
such event and the denominator is the number of shares of common stock that were
outstanding immediately prior to such event.
2.    Counterparts. This Amendment may be executed in several counterparts and
all so executed shall constitute one agreement, binding on all the parties
hereto, notwithstanding that all of the parties are not signatory to the
original or the same counterpart.
3.    Ratification. Except as expressly modified hereby, the parties ratify and
confirm the terms of the Original Agreement.


[SIGNATURE PAGE TO FOLLOW]




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.






/s/ Theodore S. Hanson            
Theodore S. Hanson








APEX SYSTEMS, INC.






By: /s/ Brian Callaghan            
Name: Brian Callaghan
Title: Secretary

2